DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 5 U.S.C. 102(a)(1) as being anticipated by TAKATSUKA et al. (FP: JP 2016-100592 A), herein after TAKATSUKA.
Regarding claim 1, TAKATSUKA teaches a crystalline oxide film, comprising: a lateral growth area including a corundum structure, the lateral growth area is substantially free from a facet growth area, FIG. 1-4 and their description (Paragraphs [0009], [0018]) discloses a crystalline laminated structure in which a concave-convex portion is formed on a crystal growth surface of a crystal substrate and an epitaxial layer is formed on the concave-convex portion, wherein: the epitaxial layer contains an oxide semiconductor having a corundum structure as a main component and is an epitaxial 
Regarding claim 2, TAKATSUKA  teaches a crystalline oxide film, comprising: a lateral growth area including a corundum structure, a crystal-growth direction of the lateral growth area is parallel or approximately parallel to the c- axis in FIG. 1-4 and their description (Paragraphs [0009], [0018]) discloses a crystalline laminated structure in which a concave-convex portion is formed on a crystal growth surface of a crystal substrate and an epitaxial layer is formed on the concave-convex portion, wherein: the epitaxial layer contains an oxide semiconductor having a corundum structure as a main component and is an epitaxial film with a high-quality corundum structure grown in the transverse direction; an m-plane sapphire substrate, etc. is used).
Regarding claim 3, TAKATSUKA 
Regarding claim 4, TAKATSUKA teaches a crystalline oxide film, comprising: a lateral growth area including a corundum structure; at least a part of the lateral growth area including a crystalline oxide that is formed by bonding a first crystalline oxide and a second crystalline oxide, and the first crystalline oxide and the second crystalline oxide are crystal-grown in a direction that is parallel or approximately parallel to the c-axis.  (Paragraphs [0009], [0018]) discloses a crystalline laminated structure in which a concave-convex portion is formed on a crystal growth surface of a crystal substrate and an epitaxial layer is formed on the concave-convex portion, wherein: the epitaxial layer contains an oxide semiconductor having a corundum structure as a main component and is an epitaxial film with a high-quality corundum structure grown in the transverse direction; an m-plane sapphire substrate, etc. is used. An m-plane sapphire substrate or the like is used as described here. Therefore, the crystal growth direction of the transverse growth region constitutes the c-axis direction or substantially the c-axis direction). 
Regarding claim 5, TAKATSUKA  teaches a crystalline oxide film, comprising: a lateral growth area including a corundum structure, at least a part of the lateral growth area including a crystalline oxide that is formed by bonding a first crystalline oxide and a second crystalline oxide, and the first crystalline oxide and the second crystalline oxide are crystal-grown in a different crystal- growth rate to each other, in a direction that is parallel or approximately parallel to the c-axis (crystals usually grow at different growth rates, and thus do not amount to significant difference).
Regarding claim 6, TAKATSUKA teaches a crystalline oxide film, comprising: an epitaxial layer having a corundum structure; a crystalline oxide that is formed by 
Regarding claim 7, TAKATSUKA  
Regarding claim 8, TAKATSUKA teaches the crystalline oxide film according to claim 1 wherein the crystalline oxide film includes at least one or more metal selected from a metal of period 4 to period 6 of the periodic table (Paragraph [0035]).
Regarding claim 9, TAKATSUKA teaches the crystalline oxide film according to claim 1 wherein the crystalline oxide film includes at least one metal selected from gallium, indium, rhodium and iridium (Paragraph [0035]).
Regarding claim 10, TAKATSUKA teaches the crystalline oxide film according to claim 1, wherein the crystalline oxide contains a-Ga203 or a mixed crystal of a-Ga203 as a major component (Paragraph [0042]).
Regarding claim 11, TAKATSUKA teaches a semiconductor device, comprising: the crystalline oxide film according claim 1 (claim 11).
Regarding claim 12, TAKATSUKA teaches the semiconductor device of claim 11, wherein the crystalline oxide film is a semiconductor film that contains a dopant (Paragraph [0039]).
Regarding claim 13, TAKATSUKA teaches the semiconductor device of claim 11, wherein the semiconductor device is a power device (Paragraph [0005]).
Regarding claim 14, TAKATSUKA teaches the semiconductor device according to claim 11, wherein the semiconductor device is a power module, an inverter, or a converter (Paragraph [0005]).
Regarding claim 15, TAKATSUKA teaches a semiconductor system, comprising: the semiconductor device according claim 11 (claim 11).
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/
Primary Examiner, Art Unit 2828